Citation Nr: 0204539	
Decision Date: 05/15/02    Archive Date: 05/24/02	

DOCKET NO.  00-09 496	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts




THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
service-connected postoperative residuals of spinal fusion at 
L5-S1 with degenerative joint disease and chronic low back 
pain.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from November 1986 to 
February 1996, with additional reported active service from 
August 1982 to June 1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of December 1998 and January 2000 decisions by the 
RO.  

At the time of the aforementioned rating decision in January 
2000, and once again in August of that same year, the RO 
denied service connection for chronic pain syndrome, claimed 
as depression.  The veteran voiced his disagreement with 
those decisions, with the result that, in August 2000, there 
was issued a Statement of the Case on that issue.  

To date, the veteran has failed to perfect his appeal 
regarding the issue of service connection for chronic pain 
syndrome (claimed as depression).  Accordingly, appellate 
review will be confined to the issue noted on the preceding 
page of this decision.  



FINDING OF FACT

The service-connected residuals of the spinal fusion at L5-S1 
with degenerative joint disease and chronic low back pain is 
shown to be productive of a disability picture that more 
nearly approximates that of severe intervertebral disc 
syndrome with recurring attacks and only intermittent relief.  



CONCLUSION OF LAW

The criteria for the assignment of a 40 percent rating, but 
no more, for the service-connected postoperative residuals of 
spinal fusion at L5-S1 with degenerative joint disease and 
chronic low back pain are met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a including Diagnostic Code 5293 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Factual Background

At the time of Medical Evaluation Board proceedings in 1993, 
it was noted that the veteran had experienced recurrent 
episodes of low back pain occurring 3 to 4 times per year, 
which lasted several days, and resolved with muscle relaxants 
and "temporary profiles."  Reportedly, the veteran had 
experienced more frequent and severe low back pain since 
February of 1993 when he slipped while stepping off a curb.  

Following that incident, the veteran was admitted to a 
hospital complaining of severe low back pain, and a "giving 
way" of both legs.  Computerized axial tomography of the 
lumbosacral spine conducted at that time revealed a herniated 
disc at the level of the 5th lumbar vertebra and 1st sacral 
segment, with S1 nerve root compression.  

In August 1994, the veteran underwent an L5 - S1 posterior 
spinal fusion with iliac crest bone graft.  At the time of 
that surgery, it was noted that the veteran had experienced 
progressive mechanical low back pain radiating to his buttock 
and thigh with activity.  Additionally noted was that the 
veteran's low back problems had become "progressively 
severe."  

According to the veteran, he had been unable to carry out the 
duties of his military occupational specialty.  Additionally 
noted was that the veteran was beginning to have pain with 
the activities of daily living.  At the time of surgery, it 
was noted that the veteran had been treated extensively with 
conservative therapies, including physical therapy, anti-
inflammatory medication, muscle relaxants, activity 
restrictions, and medical profiles without any improvement.  

On physical examination, there was tenderness of the 
veteran's lumbosacral spine in the paraspinal musculature, as 
well as at the lumbosacral junction in the midline.  Further 
noted was the presence of decreased forward bending and 
extension secondary to pain.  Lower extremity motor 
examination revealed negative straight leg raising.  Motor 
examination was 5/5, and both equal and symmetrical 
bilaterally.  Deep tendon reflexes were 2+ and equal, and 
likewise bilaterally symmetrical.  At the time of 
examination, sensory evaluation was intact.  

The radiographic studies of the veteran's lumbosacral spine, 
to include magnetic resonance imaging, revealed no evidence 
of nerve root herniation.  There was, however, evidence of 
sacralization of the 5th lumbar vertebra, in conjunction with 
a prominent pseudoarthrosis, as well as disc space narrowing 
in the area of the 5th lumbar vertebra and 1st sacral 
segment.  The pertinent diagnosis noted was that of L5 - S1 
degenerative disc, with sacralization and pseudoarthrosis.  

In a rating decision of December 1998, the RO granted service 
connection and assigned a 10 percent rating for degenerative 
joint disease, with L5 - S1 spinal fusion, effective on 
October 5, 1998.  

The VA records covering the period from October 1998 to April 
1999 show treatment during that time for back problems, as 
well as for various other unrelated disabilities.  

The radiographic studies of the lumbosacral spine undertaken 
in mid-March 1999 revealed that the veteran was status post 
L5 - S1 fusion.  There was a Grade I anterolisthesis of L4 on 
L3, with no other significant abnormality.  

During the course of a VA outpatient evaluation in March 
1999, the veteran complained of having low back pain 
radiating towards his right hip.  According to the veteran, 
he had undergone spinal fusion surgery four years earlier, 
following which he had never been "pain free."  Reportedly, 
the veteran's pain had been increasing, and his functional 
status worsening.  When questioned, the veteran stated that 
he had fallen down five steps the previous day, striking his 
back.  

On physical examination, the veteran walked with an antalgic 
gait.  There was mild tenderness to palpation of the 
lumbosacral paraspinal area.  The deep tendon reflexes were 
symmetrical, though sensation appeared to be somewhat 
impaired in the veteran's left foot.  At the time of 
evaluation, the veteran could perform straight leg raising to 
90 degrees, though with some feeling of "pulling" in his 
lower back.  His motor strength appeared intact, bilaterally, 
and no hematomas or crepitus were in evidence.  The clinical 
assessment was that of chronic low back pain, with a history 
of surgical intervention and previous traumatic episode.  
Treatment was with heat, bed rest, and the continued use of 
nonsteroidal anti-inflammatory medication.  

In a rating decision of January 2000, the RO increased the 
previously assigned 10 percent evaluation for degenerative 
joint disease with L5 - S1 spinal fusion and chronic low back 
pain to 20 percent, effective on October 5, 1998.  

During the course of a VA neurology consultation in May 2000, 
the veteran gave a history of back pain "for about 12 years."  
According to the veteran, at one point, he was taking 
"massive amounts" of Robaxin and Flexeril, until he became 
addicted.  Reportedly, in 1992, while stationed in Italy, he 
lost all feeling in his legs and was placed in a hospital, 
where he underwent magnetic resonance imaging.  According to 
the veteran, the Italian doctors informed him that he had a 
herniated disc, as well as sacralization of L5 and S1, which 
required immediate surgery.  Instead, the veteran was 
medivaced to Germany, with the result that surgery was not 
performed until 1994.  

According to the veteran, in 1994, he experienced "partial 
paralysis of both legs," as well as "massive pain," which 
finally led to his surgery.  While at first, the veteran had 
"zero relief" of pain as a result of his operation, he later 
experienced "significant pain relief" for a period of about 
45 days.  When the veteran informed his surgeon that his back 
pain was returning, he was told that "there was nothing else 
to do."  

On physical examination, there were large scars present over 
the lumbosacral spine, and over the left posterior iliac 
crest (the previous fusion site).  Motor examination showed a 
somewhat smaller calf circumference on the left than the 
right, though with normal bulk, tone, strength, coordination, 
and station.  At the time of examination, the veteran limped 
heavily, favoring his left leg.  Sensory examination was 
consistent with normal joint position, vibration, sharp/dull 
discrimination, and light touch.  

The veteran's reflexes were absent at the ankles, but 
otherwise 2 in the arms and knees.  Plantar response was 
flexor bilaterally.  Tests of straight leg raising were 
negative in the sitting and supine positions, and there was 
no evidence of calf, anterior tibial, or thigh tenderness.  
The bowstring sign was negative, and the veteran's pelvis was 
level.  

At the time of examination, there was evidence of restricted 
active forward trunk flexion, with the veteran's fingertips 
reaching to about midtibial level, though with excellent 
reversal of lumbar lordosis.  No paraspinal muscle spasm, or 
significant spine tenderness was present.  The clinical 
impression was that of chronic low back pain, consistent with 
an essentially failed surgical back syndrome.  The only 
abnormality on examination consisted of a significantly 
smaller left proximal lower leg, which "could certainly 
relate" to the veteran's chronic lumbosacral radiculopathy, 
or to relative disuse of his left leg due to his ankle 
fractures, or a combination of both.  

It was recommended at the time that the veteran undergo 
magnetic resonance imaging of the lumbosacral spine.  
Additionally recommended was an increase in the dosage of the 
veteran's prescribed medication.  However, given the 
veteran's available history, his prognosis was "not good."  

During the course of a VA rehabilitation medicine 
consultation in May 2000, the veteran complained of having a 
constant, throbbing low back pain, which sometimes radiated 
to his left leg.  Additionally noted was that the veteran had 
fractured his right ankle twice, and his left ankle three 
times.  According to the veteran, his level of pain was "6 
out of 10."  The veteran described his pain as a constant, 
throbbing low back pain radiating to his left leg, which was 
aggravated by sitting, and relieved to some extent by 
walking, hot baths, and floor stretching exercises.  

On physical examination, the veteran was observed to be 
limping.  His spinal motion was limited in forward flexion to 
a finger-to-floor distance of approximately 1 1/2 feet.  
There was no evidence of low back tenderness, and the veteran 
localized his pain to an area just lateral to his 
longitudinal scar.  Heel/toe walking was "OK."  

The veteran's deep tendon reflexes were symmetrically 
depressed in both knees and ankles, and sensation was 
diminished to light touch in some areas of the veteran's left 
foot.  At the time of evaluation, strength of big toe 
extension was good, and the veteran's pelvis was level.  The 
clinical assessment was that of status post spinal fusion 
with low back pain.  

Magnetic resonance imaging of the veteran's lumbar spine 
conducted at a VA medical facility in May 2000 revealed a 
mild, broad-based disc herniation at the level of T12 - L1, 
resulting in a minimal narrowing of the lateral recesses 
bilaterally, but with no significant canal or neural 
foraminal narrowing.  At L1-2, there was a broad-based mild 
disc herniation resulting in mild bilateral lateral recess 
narrowing, but no narrowing of the spinal canal or neural 
foramina.  

At L3-4, there was a mild bony ridging and bulging, in 
conjunction with moderate bilateral facet hypertrophy, though 
with no significant narrowing of the spinal canal, lateral 
recesses, or neural foramina.  At L4-5, there was evidence of 
severe facet joint hypertrophy bilaterally, as well as 
ligamentum flavum hypertrophy, resulting in mild bilateral 
neural foraminal narrowing, but with no significant lateral 
recess or spinal canal narrowing.  

At L5 - S1, there was evidence of fusion of the posterior 
elements.  Aside from noted postoperative changes, there were 
no significant abnormalities, and no narrowing of the spinal 
canal, lateral recesses, or neural foramina.  Noted at the 
time of evaluation was that there was some clumping of nerve 
roots in the cauda equina, seen best at the level of the 4th 
and 5th lumbar vertebrae, suggestive of arachnoiditis.  

In July 2000, a VA orthopedic examination was accomplished.  
At the time of examination, the veteran gave a history of 
having chronic low back pain, as well as chronic right and 
left ankle pain.  According to the veteran, he had been 
unable to work since his left ankle fracture earlier in the 
year.  

On physical examination, the veteran's gait and posture were 
within normal limits.  There was a surgical scar present in 
the area of the veteran's previous back surgery.  At the time 
of evaluation, there was no evidence of paravertebral muscle 
spasm.  The range of motion measurements of the lumbosacral 
spine showed somewhat reduced motion, with forward flexion to 
45 degrees, backward extension to 20 degrees, side flexion to 
the right and left to 15 degrees, and side rotation to the 
right and left to 20 degrees, with further movement limited 
by pain and stiffness.  

The motor power of the veteran's feet was within normal 
limits.  Deep tendon reflexes at the knees and ankles were 
symmetrically sluggish, though there was a normal sensation 
to touch in all the dermatomes of the veteran's legs and 
feet.  The pertinent diagnosis was chronic low back pain, 
without clinical or recent imaging evidence of nerve 
compression.  


Analysis

The veteran in this case seeks an increased evaluation for 
the postoperative residuals of spinal fusion at the level of 
the 5th lumbar vertebra and 1st sacral segment, with 
degenerative joint disease and chronic low back pain.  

More specifically, it is argued that current manifestations 
of the veteran's service-connected low back disability 
warrant the assignment of a 40 percent evaluation under the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 5293.  

In that regard, disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4 
(2001).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2001).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  

Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

In the present case, service connection and an initial 10 
percent evaluation for the veteran's service-connected low 
back disability was made effective on October 5, 1998, the 
date that was determined to be the date of receipt of his 
claim.  In Fenderson v. West, 12 Vet. App. 119 (1999), it was 
held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  

In Fenderson, the United States Court of Appeals for Veterans 
Claims also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.  

In the present case, in a decision of January 2000, the RO 
increased the rating for his service-connected low back 
disorder to 20 percent, once again effective on October 5, 
1998.  

A VA outpatient evaluation of record at that time showed 
complaints of low back pain radiating to the veteran's right 
hip.  According to the veteran, he was never "pain free."  In 
addition, the veteran's pain had reportedly been increasing, 
and his functional status worsening.  The examination showed 
a mild tenderness to palpation in the lumbosacral paraspinal 
area, though with symmetrical deep tendon reflexes.  At the 
time of evaluation, sensation in the veteran's left foot 
appeared somewhat impaired.  However, the veteran could 
straight leg raise to 90 degrees, though with some feeling of 
"pulling" in his lower back.  Motor strength appeared intact, 
bilaterally.  

On subsequent VA neurologic consultation in May 2000, the 
veteran stated that, following his surgery in 1944, his back 
pain returned.  That examination revealed a somewhat smaller 
circumference of the veteran's left calf, though with normal 
bulk, tone, strength, coordination, and station.  The veteran 
did, however, limp heavily, favoring his left leg.  His 
forward trunk flexion was restricted, with the veteran's 
fingertips reaching only to about the midtibial level.  At 
the time of examination, there was no evidence of either 
paraspinal muscle spasm or significant spine tenderness.  

The Board observes that, during the course of a 
rehabilitation medicine consultation in May 2000, the veteran 
complained of having a constant throbbing low back pain which 
sometimes radiated to his left leg.  On physical examination, 
the veteran was observed to be limping.  While there was no 
evidence of any low back tenderness, spinal motion was 
limited, with forward flexion characterized by a "finger to 
floor" distance of 1 1/2 feet.  

On recent VA orthopedic examination in July 2000, the veteran 
once again complained of chronic low back pain.  While at the 
time of examination, there was no evidence of any 
paravertebral muscle spasm, the veteran displayed a reduced 
range of motion of the lumbosacral spine, with forward 
flexion to only 45 degrees, and movement limited by pain and 
stiffness.  However, his deep tendon reflexes at the knees 
and ankles, while symmetrical, were somewhat sluggish.  

The Board observes that the 20 percent evaluation currently 
in effect contemplates the presence of moderate 
intervertebral disc syndrome with recurring attacks or a 
moderate limitation of motion of the lumbar segment of the 
spine.  

An increased, 40 percent evaluation, would require 
demonstrated evidence of severe intervertebral disc syndrome, 
with recurring attacks and only intermittent relief, or 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a including Diagnostic Codes 5292, 5293 (2001).  

The Board acknowledges that it is the intent of the Schedule 
for Rating Disabilities to recognize painful motion with 
joint or periarticular pathology as productive of disability.  
38 C.F.R. §§ 4.45, 4.59 (2001).  This is to say that, even 
absent a definable limitation of motion, where there is 
functional disability due to pain, supported by adequate 
pathology, compensation may be warranted.  38 C.F.R. § 4.40 
(2001).  

In the present case, the Board finds that, given the 
restrictions in movement and demonstrated pain associated 
with the veteran's service-connected low back disorder, the 
disability picture is shown to more nearly approximate that 
consistent with a severe level of disablement.  38 C.F.R. 
§ 4.7 (2001).  This would be consistent with the pain and 
stiffness noted throughout range of motion of the veteran's 
lumbosacral spine related to his degenerative disc disease.  

Moreover, given his ongoing complaints, and the evidence of 
low back pain, the Board finds that this level of disablement 
has likely existed since the time of receipt of the veteran's 
claim.  Under such circumstances, the 40 percent rating is 
warranted for the service-connected low back disability. 

It is pertinent to note that the medical evidence does not 
establish that the veteran is experiencing manifestations 
which would equate with pronounced intervertebral disc 
syndrome.  More specifically, it is not currently shown that 
the veteran suffers from sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  

While at the time of the aforementioned VA neurologic 
consultation in May 2000, reflexes were absent at the 
veteran's ankles, this was felt possibly to be the result of 
the veteran's previous ankle fractures.  Moreover, as of the 
time of the aforementioned VA orthopedic examination in July 
2000, deep tendon reflexes in the veteran's ankles, while 
sluggish, were present, and symmetrical.  That examination 
showed no evidence of muscle spasm or an absent ankle jerk 
requisite to the assignment of a greater than 40 percent 
evaluation.  Accordingly, a rating higher than the now 
assigned 40 percent is not for application at this time.  

In reaching this determination, the Board has given due 
consideration to the provisions of the recently-passed 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and its implementing 
regulations, as those provisions redefine the obligations of 
the VA with respect to the duty to assist, and an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

However, in the case at hand, it is clear that the VA has met 
its "duty to assist" the claimant in the development of all 
facts pertinent to his claim.  To that end, the veteran has 
been scheduled for a number of VA evaluations or 
examinations.  Under such circumstances, the Board is of the 
opinion that no further duty to assist the veteran exists in 
this case.  



ORDER

An increased rating of 40 percent for the service-connected 
postoperative residuals of spinal fusion at L5-S1 with 
degenerative joint disease and chronic low back pain, is 
granted, subject to the regulation controlling disbursement 
of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

